815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Katherine BABCOCK, Plaintiff-Appellant,v.Manley POMEROY, Deborah Sterk, and Robert Pomeroy,Defendants-Appellees.
No. 86-1344.
United States Court of Appeals, Sixth Circuit.
March 27, 1987.

Before MARTIN, and NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from an allegedly inadequate award of attorney's fees for services performed in an action brought pursuant to 42 U.S.C. Secs. 1983, 1985, and 1986.  This court has reviewed the record and considered the oral arguments, and has found no abuse of discretion on the part of the trial court.  The district court's judgment is therefore AFFIRMED.